               Case 3:20-cr-00337-WHO Document 50 Filed 02/12/21 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ANDREW F. DAWSON (CABN 264421)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7019
 7        FAX: (415) 436-7234
          andrew.dawson@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        )   NO. CR 20-337 WHO
                                                      )
14           Plaintiff,                               )   STIPULATION TO EXCLUDE TIME FROM
                                                      )   FEBRUARY 11, 2021 TO APRIL 15, 2021 AND
15      v.                                            )   ORDER
                                                      )
16   JOSEPH SULLIVAN,                                 )
                                                      )
17           Defendant.                               )
                                                      )
18

19           It is hereby stipulated by and between counsel for the United States and counsel for the
20 defendant Joseph Sullivan, that time be excluded under the Speedy Trial Act from February 11, 2021

21 through April 15, 2021.

22           At the status conference held on February 11, 2021, the government and counsel for the
23 defendant agreed that time be excluded under the Speedy Trial Act so that defense counsel could

24 continue to prepare, including by reviewing discovery. For this reason and as further stated on the

25 record at the status conference, the parties stipulate and agree that excluding time until April 15, 2021

26 will allow for the effective preparation of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv). The parties
27 further stipulate and agree that the ends of justice served by excluding the time from February 11, 2021

28 through April 15, 2021 from computation under the Speedy Trial Act outweigh the best interests of the

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. CR 20-337 WHO
30
                Case 3:20-cr-00337-WHO Document 50 Filed 02/12/21 Page 2 of 2




 1 public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

 2          The undersigned Assistant United States Attorney certifies that he has obtained approval from

 3 counsel for the defendant to file this stipulation and proposed order.

 4          IT IS SO STIPULATED.

 5 DATED: February 11, 2021                                        /s/                  ___
                                                          ANDREW F. DAWSON
 6                                                        Assistant United States Attorney

 7
     DATED: February 11, 2021                                      /s/                ___
 8                                                        DAVID ANGELI
                                                          JOHN CLINE
 9                                                        Counsel for Defendant Joseph Sullivan

10
                                                     ORDER
11
            Based upon the facts set forth in the stipulation of the parties and the representations made to the
12
     Court on February 11, 2021 and for good cause shown, the Court finds that failing to exclude the time
13
     from February 11, 2021 through April 15, 2021 would unreasonably deny defense counsel and the
14
     defendant the reasonable time necessary for effective preparation, taking into account the exercise of
15
     due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the ends of justice served by
16
     excluding the time from February 11, 2021 to April 15, 2021 from computation under the Speedy Trial
17
     Act outweigh the best interests of the public and the defendant in a speedy trial. Therefore, and with the
18
     consent of the parties, IT IS HEREBY ORDERED that the time from February 11, 2021 through April
19
     15, 2021 shall be excluded from computation under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A),
20
     (B)(iv).
21
            IT IS SO ORDERED.
22

23
     DATED: February 12, 2021 _                                   ___________________________
24                                                                WILLIAM H. ORRICK
                                                                  United States District Judge
25

26
27

28

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. CR 20-337 WHO
30
